DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a condiment accommodating portion”, “a fruit accommodating portion”, “a disinfecting portion”, and “a fresh-keeping portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification is silent with respect to the structure of each of said claimed portions, other than par 0079 which states that “each of side walls configured to enclose and form the condiment accommodating portion 11, the fruit accommodating portion 12, the disinfecting portion 13, and the fresh-keeping portion 14 may also be provided as the heat insulating structure described above, so that the individual functional regions can be effectively maintained at their respective operating temperatures.”  For purposes of the examination, the Examiner incorporated the above stated limitations when interpreting functional language of claims 1-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0160854 to Jennings et al. (Jennings) in view of EP 2123191 to Brossat (Brossat).
In reference to claim 1, Jennings teaches a novel multifunctional condiment device (FIG. 1-13), wherein the novel multifunctional condiment device (FIG. 3) comprises a condiment cabinet (22, FIG. 3), a condiment accommodating portion (36C, FIG. 1-2), a fruit accommodating portion (36A, FIG. 1-2), a disinfecting portion (30, FIG. 1-3), and a fresh-keeping portion (32, FIG. 1-3), the condiment cabinet is provided with a first transverse plate (40, FIG. 3) configured to divide the condiment cabinet into an upper chamber (portion of cabinet 22 above the plate 40, FIG. 1-13) and a lower chamber (portion of cabinet 22 below the plate 40, FIG. 1-13), both the condiment accommodating portion (36C, FIG. 1-2) and the fruit accommodating portion (36A, FIG. 1-2) are disposed in the upper chamber (FIG. 1-3), and both the disinfecting portion (30, FIG. 1-3) and the fresh-keeping portion (32, FIG. 1-3) are disposed in the lower chamber (FIG. 1-3), but does not teach wherein each of side walls configured to enclose and form the condiment accommodating portion, the fruit accommodating portion, the disinfecting portion and the fresh-keeping portion can also be provided as a heat insulating structure.  Brossat teaches isothermal cart for transporting reversible meal trays (FIG. 1-4) wherein each of side walls configured to enclose and form the condiment accommodating portion, the fruit accommodating portion, the disinfecting portion and the fresh-keeping portion (a condiment accommodating portion - upper front portion of 9, FIG. 1-4; a fruit accommodating portion - upper back portion of 8, FIG. 1-4; a disinfecting portion - lower front portion of 9, FIG. 1-4; and a fresh-keeping portion - lower front portion of 8, FIG. 1-4) can also be provided as a heat insulating structure (each portion is thermally insulated, par 0003, 0009, 0024 and 0027) in order to prevent heat loss of each compartment within the cabinet with respect to each other and to the ambient.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jennings, to have each of claimed portions is thermally insulated, as taught by Brossat, in order to prevent heat loss within the cabinet with respect to each other and to the ambient.
In reference to claim 10, Jennings and Brossat teach the novel multifunctional condiment device as explained in the rejection of claim 1, and Brossat teaches wherein a peripheral wall of the condiment cabinet is filled with a heat insulating material (par 0009, first two sentences).
In reference to claim 17, Jennings and Brossat teach the novel multifunctional condiment device as explained in the rejection of claim 1, and Jennings teaches wherein the condiment accommodating portion is provided with a first groove (60A, FIG. 1-12) configured to allow a condiment receptacle (C2, FIG. 1-12) to be placed and a first cover plate (inherent; when needed, a lid may be provided for a food receptacle) configured to cover the condiment receptacle, and the fruit accommodating portion is provided with a second groove (60A, FIG. 1-12) configured to allow a fruit receptacle (C1, FIG. 1-12) to be placed and a second cover plate (inherent; when needed, a lid may be provided for a fruit receptacle) configured to cover the fruit receptacle.
In reference to claim 19, Jennings and Brossat teach the novel multifunctional condiment device as explained in the rejection of claim 1, and Brossat teaches wherein the bottom of the condiment cabinet (3, FIG. 2) is provided with rollers (FIG. 2, two circles at the bottom of 3), and the rollers are connected to the condiment cabinet (via cabinet 3, FIG. 1-4).
In reference to claim 20, Jennings and Brossat teach the novel multifunctional condiment device as explained in the rejection of claim 1, and Jennings teaches a catering apparatus comprising said device (par 0002).
Claims 2, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings in view of Brossat as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0205137 to Hitzelberger et al. (Hitzelberger).
In reference to claim 2, Jennings and Brossat teach the novel multifunctional condiment device as explained in the rejection of claim 1, but they do not teach wherein the fresh-keeping portion comprises a freezer, a first cooler, and a compressor, the first cooler is disposed in the freezer and configured to cool the freezer, and the compressor is connected to the first cooler.  Hitzelberger teaches refrigerator appliances with passive storage compartments (FIG. 1-8) wherein the fresh-keeping portion comprises a freezer (124, FIG. 1-8), a first cooler (inherent in the structure of FIG. 1-8, used to provide freezing air to freezer 124), and a compressor (inherent in a refrigeration cycle par 0002), the first cooler is disposed in the freezer (125 including the compartment comprising the evaporator, fluidly connected to 125, FIG. 1-8) and configured to cool the freezer (inherent in the structure of FIG. 1-8), and the compressor is connected to the first cooler (inherent in the structure of FIG. 1-8; sealed refrigeration cycle, par 0002, is a vapor compression cycle) in order to provide a fruit compartment with a passive temperature control which is improves the cost efficiency of the system, while storing food items such as various fruits and vegetables, as well as chocolate and other desired food items, at temperatures which prolong the lives of the food items (par 0029, last sentence).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jennings and Brossat, to have the fresh-keeping portion comprise a freezer, a first cooler, and a compressor, the first cooler is disposed in the freezer and configured to cool the freezer, and the compressor is connected to the first cooler, as taught by Hitzelberger, in order to provide a fruit compartment with a passive temperature control which is improves the cost efficiency of the system, while storing food items such as various fruits and vegetables, as well as chocolate and other desired food items, at temperatures which prolong the lives of the food items.
	In reference to claim 3, Jennings, Brossat and Hitzelberger teach the system as explained in the rejection of claim 2, and Brossat additionally teaches wherein the upper chamber is provided with a first partition (upper portion of 7, FIG. 1-4) configured to divide the upper chamber into a first upper chamber (a condiment accommodating portion - upper front portion of 9, FIG. 1-4) and a second upper chamber (a fruit accommodating portion - upper back portion of 8, FIG. 1-4), the condiment accommodating portion is disposed in the first upper chamber, and the fruit accommodating portion is disposed in the second upper chamber (FIG. 1-4).
In reference to claim 6, Jennings, Brossat and Hitzelberger teach the system as explained in the rejection of claim 3, and Brossat additionally teaches wherein a second partition (lower portion of 7, FIG. 1-4) is connected between the first transverse plate (meal tray 12, located in the vicinity of the middle of the cabinet 3, FIG. 1-4 in the vertical direction) and a bottom plate of the condiment cabinet (bottom plate of cabinet 3, above the rollers, FIG. 2), the second partition divides the lower chamber into a first lower chamber (portion of 3 comprising the lower front portion of 9, FIG. 1-4) and a second lower chamber (portion of 3 comprising the lower front portion of 8, FIG. 1-4), the disinfecting portion (lower front portion of 9, FIG. 1-4) is disposed in the first lower chamber, and the fresh-keeping portion (lower front portion of 8, FIG. 1-4) is disposed in the second lower chamber.
In reference to claim 7, Jennings, Brossat and Hitzelberger teach the system as explained in the rejection of claim 6, and Hitzelberger additionally teaches wherein the second lower chamber is provided with a third partition, the third partition is configured to divide the second lower chamber into a second lower front chamber and a second lower rear chamber, the freezer (125, FIG. 1-8) is disposed in the second lower front chamber, and the compressor is disposed in the second lower rear chamber (inherent in the structure of FIG. 1-8).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings in view of Brossat as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
In reference to claim 18, Jennings and Brossat teach the novel multifunctional condiment device as explained in the rejection of claim 1, but they do not explicitly teach wherein the first cover plate is rotatably or slidably held on the condiment accommodating portion, and the second cover plate is rotatably or slidably held on the fruit accommodating portion.  However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various refrigerating containers being provided with a rotatably or slidably mounted lid is taken to be admitted prior art, and thus its use in fabricating the system of Jennings and Brossat would have been obvious in order to prevent heat loss from within the container.
Allowable Subject Matter
Claims 4, 5, 8, 9 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 3/3/2022, with respect to the rejection of claim 1 under 102 over Brossat have been fully considered and are persuasive.  The rejection of claim 1 under 102 over Brossat has been withdrawn. 
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument, page 8, last paragraph through page 11, that none of the references teaches "a condiment accommodating portion, a fruit accommodating portion, a disinfecting portion, and a fresh-keeping portion" that the "condiment accommodating portion" is a component for storing and supplying condiment; the "fruit accommodating portion" is a component for storing and supplying fruits; the "disinfecting portion" is the component used to sterilize the utensils; and the "fresh-keeping portion" is the component used to keep the food fresh, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, page 8, last paragraph, it is noted that the features upon which applicant relies (i.e., sterilizing utensils) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In reference to the applicant’s argument that Jennings does not teach components for storing and supplying condiment; storing and supplying fruits; sterilizing utensils or keeping food fresh, pages 10-11, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Also, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the apparatus of Jennings includes all positively recited structural members of claim 1.  Said apparatus of Jennings is further capable of performing the functional recitation of “…storing and supplying condiment; storing and supplying fruits; sterilizing utensils or keeping food fresh.”  The Applicant’s apparatus claim fails to structurally define over the apparatus of Jennings.    
Because claim 1 fails to further limit the instant invention in terms of structure, but rather only recite further functional limitations, the combination of Jennings and Brossat, which has been shown to meet all the structural limitations as previously described in this action, is therefore deemed fully capable of performing all the functional requirements as recited in the instant claim 1.
Applicant's arguments, pages 12 through 13, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Official Notice
In the first Office action on the merits, the Examiner took Official Notice regarding the limitations claimed in claim 18.  In his subsequent reply to this Office action, the Applicant did not traverse Examiner's assertion of Official Notice with regard to these elements.  Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by the Applicant.  See MPEP § 2144.03 (C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
*see attached PTO Form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/3/2022